Case 1:18-cv-05762-NGG-PK Document 1-2 Filed 10/15/18 Page 1 of 4 PageID #: 25




                             EXHIBIT B
     Case 1:18-cv-05762-NGG-PK Document 1-2 Filed 10/15/18 Page 2 of 4 PageID #: 26




On Aug 13, 2018, at 9:18 AM, Tania Small <taniansmall@gmail.com<mailto:taniansmall@gmail.com>> wrote:

 Hi Nancy

                                                     1
       Case 1:18-cv-05762-NGG-PK Document 1-2 Filed 10/15/18 Page 3 of 4 PageID #: 27

   I will need a detailed request including amount required documented please.



   Thank you. Also, I will also need to receive the additional monies owed to me for bringing 3 people to Ipsen: Krystal,
Chris Tucci, and Natalya. Please let me know also how much money would be paid to me for them as well.



   Kind regards

   Tania

   Sent from my iPhone


   On Aug 13, 2018, at 9:11 AM, Nancy NAPIER <nancy.napier@ipsen.com<mailto:nancy.napier@ipsen.com>> wrote:

     Hi Tania,



    This is Nancy in HR at Ipsen. I was wondering if you had made arrangements yet for the repayment of the signing
bonus to Ipsen ?



   If not, the check should be made payable to Ipsen Bioscience, Inc. and forwarded to Cheryl Marcone, Accounting
Manager,

     Ipsen Bioscience, Inc., 650 East Kendall Street, Cambridge, MA 02142.



     Let me know if you have any questions. Thanks!




     Best Regards,

     Nancy Napier

     Sr. HRIS Analyst



     Tel: 908 275 6331

                                                            2
       Case 1:18-cv-05762-NGG-PK Document 1-2 Filed 10/15/18 Page 4 of 4 PageID #: 28

       <image001.jpg>

IPSEN BioScience Inc.

IPSEN Biopharmaceuticals Inc.

IPSEN Biopharmaceuticals Canada Inc.

650 E Kendall Street

106 Allen Road

5060 Spectrum Way

Cambridge, MA 02142

Basking Ridge, NJ 07920

Mississauga, ON L4W 5N5




                                             3
